Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed 11/18/2020 have been fully considered but they are not persuasive. 
Applicant argues that all of the particles are incorporated in the HTS layer and that in Usoskin the inclusion of these ceramic particles within the layer do not change the overall stoichiometry of the HTS layer; and because the overall stoichiometry has not changed with the inclusion of the particles, a ductility of the HTS layer has also not changed with the inclusion of the ceramic particles.
However, it is unclear whether the fact that the overall stoichiometry has not changed is sufficient to conclude that Usoskin does not teach a ductility of the combined superconducting layer with the embedded compliant material layer is greater than a ductility of the superconducting layer itself. Specifically, it does not appear that the specification addresses the relative ductile properties of the superconductor layer with compliant material vs superconductor alone. In the instant case, the specification only provides that compliant layer comprises a material that is ductile, etc.

Applicant argues that Matsumoto does not mention that the nano grooves comprise nanoparticles.
However, Matsumoto teaches that the nano grooves (which extend into the substrate) are filled with nanoparticles. See Matsumoto fig. 3, #6, 7; para. 0046. .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-6, 10-14, 26-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The recitation in claims 1 and 11 of “wherein a ductility of the combined superconductor layer with the embedded compliant material layer is greater than a 
Specifically, the specification recites that the compliant material is any that is ductile, etc. See specification at page 6, paragraph 26. However, the specification does not provide a comparison of the superconductor alone and the superconductor layer with the embedded compliant material layer.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1, 3, 4, 6, 11, 13-14, 17, 20, is/are rejected under pre-AIA  35 U.S.C. 102a as being anticipated by Usoskin (US 2012/0015814).
Regarding claim 1, 11; Usoskin teaches a superconductor structure (abstract) comprising a substrate (abstract, para. 0018), a superconducting layer disposed above the substrate (para. 0018), a discontinuous compliant material layer within the superconducting layer (para. 0056, 0057, 0063), wherein the compliant material layer comprises nanoparticles having a size of less than about 1-15 nm (para. 0033).
Regarding the limitation of wherein a ductility of the combined superconductor layer with the embedded compliant material layer is greater than a ductility of the superconducting layer itself, as Usoskin teaches a compliant material substantially similar to that of the current invention (ceramic), it appears that the superconductor layer comprising the complaint material of Usoskin meets this limitation. 
Regarding claim 3, 14, Usoskin teaches that the material layer comprises a ceramic (para. 0022).
Regarding claim 4, 15, the claim recites that property of the material layer is a “high” ductility or “high” fracture toughness. The modifier “high” is broad such that any ductility or fracture toughness contemplated by Usoskin meets this limitation.
Regarding claim 6, 17, Usoskin teaches that the HTS layer is epitaxially formed on the substrate (abstract). Therefore, it appears that the sublayer formed within the HTS layer is also epitaxially deposited as it is part of the HTS layer.
Regarding claim 9, 20, Usoskin teaches that the material layer is within the superconductor layer (para. 0063).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2, 12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Usoskin.
Regarding claim 2 and 12, Usoskin teaches that the particle inclusions have a size of 1-15 nm and the space between the inclusions is typically between 5 and 300 nm (para. 0033, 0035). Therefore, it appears that the disclosure of Usoskin overlaps with the claimed range of the compliant layer covers less than approximately 50% of the surface area of an adjacent layer.

Claim 5, 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Usoskin (US 2012/0015814) in view of Cukauskas (H002066).
Usoskin teaches a product as described above in claim 1, but fails to teach that the compliant material layer comprises silver.
Cukauskas teaches a superconductor product (abstract) wherein a discontinuous material layer comprises silver, the material layer is within the superconductor layer for the purpose of providing random array of Josephson junctions throughout the film (col. 2, lines 25-35).
Therefore, it would have been obvious to one of ordinary skill in the art to provide the material layer comprising silver in Usoskin in order to provide random array of Josephson junctions throughout the film as taught by Cukauskas.

Claim 10, 22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Usoskin (US 2012/0015814) in view of Huang (US 2009/0233800).
Usoskin teaches a product as described above in claim 1, but fails to teach that an overlayer disposed above the superconductor layer.
Huang, however, teaches a superconductor structure (abstract) wherein a barrier layer (overlayer) is disposed over the superconductor layer (para. 0015) for the purpose of preventing contamination of the superconductor structure (para. 0009).
Therefore, it would have been obvious to one of ordinary skill in the art to provide a barrier layer (overlayer) disposed over the superconductor layer of Usoskin in order to prevent contamination of the superconductor structure as taught by Huang.

Claim 2, 12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Usoskin and Backer.
Regarding claim 2 and 12, Usoskin teaches that the particle inclusions have a size of 1-15 nm and the space between the inclusions is typically between 5 and 300 nm (para. 0033, 0035). Therefore, it appears that the disclosure of Usoskin overlaps with the claimed range of the compliant layer covers less than approximately 50% of the surface area of an adjacent layer.

Claim 5, 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Usoskin (US 2012/0015814) in view of Backer and Cukauskas (H002066).
Usoskin teaches a product as described above in claim 1, but fails to teach that the compliant material layer comprises silver.
Cukauskas teaches a superconductor product (abstract) wherein a discontinuous material layer comprises silver, the material layer is within the superconductor layer for the purpose of providing random array of Josephson junctions throughout the film (col. 2, lines 25-35).
Therefore, it would have been obvious to one of ordinary skill in the art to provide the material layer comprising silver in Usoskin in order to provide random array of Josephson junctions throughout the film as taught by Cukauskas.

Claim 10, 22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Usoskin (US 2012/0015814) in view of Backer and Huang (US 2009/0233800).
Usoskin teaches a product as described above in claim 1, but fails to teach that an overlayer disposed above the superconductor layer.
Huang, however, teaches a superconductor structure (abstract) wherein a barrier layer (overlayer) is disposed over the superconductor layer (para. 0015) for the purpose of preventing contamination of the superconductor structure (para. 0009).
Therefore, it would have been obvious to one of ordinary skill in the art to provide a barrier layer (overlayer) disposed over the superconductor layer of Usoskin in order to prevent contamination of the superconductor structure as taught by Huang.

Claims 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Crisan (“Sputtered nanodots: A costless method for inducing effective pinning centers…”) in view of Matsumoto (US 2006/0258539).
Crisan teaches a superconductor structure (abstract) comprising a substrate, a superconducting layer disposed above the substrate, a discontinuous compliant material array disposed between the substrate and the superconductor material (abstract) and the nanodots are irregularly distributed (page 4547, second column).
Regarding claim 18, Crisan fails to teach that the compliant material is disposed within the substrate.
Matsumoto, however, a superconducting film (abstract) wherein nanoparticles are introduced into a groove in the substrate (within the substrate) for the purpose of providing quantized flux lines in the superconductor layer that are efficiently pinned (para. 0029).
Therefore, it would have been obvious to one of ordinary skill in the art to provide nanoparticles are introduced into a groove in the substrate (within the substrate) of Crisan in order to provide quantized flux lines in the superconductor layer that are efficiently pinned as taught by Matsumoto.

Claim 26, 27 and1, 3, 6, 9, 11, 13-14, 17, 20  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Usoskin (US 2012/0015814) in view of Backer (US 2007/0249841).
Usoskin teaches a product as described above in claim 1, but fails to teach that the compliant material is YSZ.
Backer, however, teaches a superconductor (abstract) wherein the YBCO superconductor (para. 0020) comprises YSZ pinning centers (para. 0012).
Therefore, it would have been obvious to one of ordinary skill in the art to provide YSZ pinning centers in Usoskin in order to provide a configuration known in the art as taught by Backer.
Regarding claims 1 and 11; regarding the limitation of wherein a ductility of the combined superconductor layer with the embedded compliant material layer is greater than a ductility of the superconducting layer itself, as Backer teaches a compliant material substantially similar to that of the current invention (YSZ), it appears that the superconductor layer comprising the complaint material of Usoskin meets this limitation. 

Claim 28 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Crisan (“Sputtered nanodots: A costless method for inducing effective pinning centers…”) in view of Matsumoto (US 2006/0258539) and Backer (US 2007/0249841).
Crisan teaches a product as described above in claim 1, but fails to teach that the compliant material is YSZ.
Backer, however, teaches a superconductor (abstract) wherein the YBCO superconductor (para. 0020) comprises YSZ pinning centers (para. 0012).
Therefore, it would have been obvious to one of ordinary skill in the art to provide YSZ pinning centers in Crisan in order to provide a configuration known in the art as taught by Backer.
Allowable Subject Matter
Claim 7 is allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL A WARTALOWICZ whose telephone number is (571)272-5957.  The examiner can normally be reached on Monday-Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735